Citation Nr: 9920089	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  94-20 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from February 1968 to February 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California. 

The appeal was remanded by the Board in November 1996.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran has arthritis of the right shoulder as a 
result of inservice trauma.



CONCLUSION OF LAW

Arthritis of the right shoulder was incurred during active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus, 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to that claim.  The veteran 
has been afforded VA examinations.  The Board is satisfied 
that all available relevant evidence has been obtained 
regarding the claim, and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  

The veteran's service medical records reflect that in January 
1969 he was seen with complaints of right shoulder pain.  The 
impression was traumatic arthritis of the right shoulder and 
the plan was to obtain full X-rays.  Service medical records, 
dated in February 1969, reflect continuing complaints of 
right shoulder pain and in April 1969 the veteran was again 
seen with complaints of right shoulder pain.  X-rays of the 
right shoulder were normal and the impression was no 
significant pathology found.  The veteran continued to 
complain of right shoulder pain in May and October 1969.  
X-rays in October 1969 were normal.  The impression was 
suspected bicipital tendinitis.  A December 1969 treatment 
record reflects ongoing complaints of right shoulder pain and 
a January 1970 record reflects the diagnosis of bursitis of 
the bicipital tendon.  X-rays at that time were within normal 
limits.  The report of the veteran's February 1970 service 
separation examination reflects that the veteran reported 
right shoulder pain, but does not indicate a diagnosis.  

The report of a December 1992 VA examination reflects that 
the veteran complained of right shoulder pain and indicated 
that he had injured his shoulder while boxing during service.  
He reported increased pain with weight lifting activities.  
The assessment included acromioclavicular joint arthritis, 
presumably from chronic weight lifting activities, 
impingement syndrome, and possible rotator cuff tear.  

The report of a November 1997 VA orthopedic examination 
reflects that X-rays showed evidence of moderate degenerative 
changes with severe acromioclavicular degeneration.  The 
diagnoses included moderate to severe degenerative arthritis 
of the right shoulder.

The report of an August 1998 VA orthopedic examination 
reflects a diagnosis of degenerative arthritis of the right 
shoulder.  The examiner commented that whether the arthritis 
of the right shoulder evolved from active duty was difficult 
to state since the veteran had not had any specific injuries 
or traumatic episodes to the shoulder other than chronic wear 
and tear of his life when he was a soldier and also a boxer 
at that time.  

A December 1998 addendum by the physician who examined the 
veteran in August 1998 reflects that it was unlikely that the 
shoulder problems were directly caused by the veteran's 
boxing experience in the military.  

Initially, the Board observes that the examinations and the 
addendum accomplished in 1997 and 1998 were in response to a 
November 1996 remand by the Board that requested an opinion 
as to whether the veteran's current right shoulder disability 
could be clinically dissociated from the right shoulder 
manifestations clinically noted in service.  The November 
1997 examination report did not dissociate such symptoms and 
the August 1998 orthopedic examination report opined that 
whether the veteran's current arthritis of the right shoulder 
evolved from active duty was difficult to state, noting the 
veteran's wear and tear as a soldier and a boxer during 
active service.  The December 1998 opinion indicates that "it 
is unlikely that the shoulder problems are directly caused by 
his boxing experience in the military."  Viewing these 
opinions in the context of the question proposed in the 
November 1996 remand, of whether current disability may be 
dissociated from right shoulder manifestations clinically 
noted in service, reflect that the November 1997 examination 
report does not provide a response.  The August 1998 
examination report may be interpreted as indicating that it 
is as least as likely as not.  With respect to the December 
1998 opinion, it concludes that the current shoulder problems 
were not "directly" a result of boxing in the military, but 
does not dissociate shoulder problems from clinical 
manifestations that were shown during service or from the 
chronic wear and tear of life as a soldier referred to in the 
August 1998 examination report accomplished by the same 
physician.  Further, while it excludes shoulder problems as 
being "directly" caused by boxing in the military, it does 
not exclude boxing as contributing to those problems and, 
more specifically, does not dissociate current disability of 
the right shoulder from manifestations during service.  In 
the absence of any competent medical evidence dissociating 
arthritis of the right shoulder with the symptoms experienced 
by the veteran during service, and in light of the length of 
time the veteran experienced those symptoms during active 
service, as well as competent medical evidence indicating, in 
accordance with the above analysis, that it is at least as 
likely as not that the veteran's arthritis of the right 
shoulder evolved from active service, the Board concludes 
that the evidence is in equipoise with respect to whether or 
not the veteran's currently manifested arthritis of the right 
shoulder was incurred as a result of injury during active 
service.  In resolving all doubt in the veteran's behalf, 
service connection for arthritis of the right shoulder is 
warranted.  38 U.S.C.A. § 5107.


ORDER

Service connection for arthritis of the right shoulder is 
granted.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals




 

